DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s preliminary amendment field on November 16, 2020, which has been entered into the file.  
By this amendment, the applicant has amended claims 3-7, 9, 10, 15, 31, 33, 35 and 37 and has canceled claims 16-30, 32, 36 and 38-48.  
Claims 1-15, 31, 33-35, and 37 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification fails to teach what is the “optical element” that is capable of adjust the emission direction angles of one or more of the optical mask elements.  The specification simply fails to provide a workable example for achieving the claimed function.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scopes of claim 9 are confusing and indefinite.  It is not clear what considered to be the “center of a display”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Kroll et al (US 2014/0016051 A1) in view of the US patent application publication by Ochiai et al (US 2016/0291337 A1).
Kroll et al teaches an apparatus that is comprised of an array of individual small light sources (101 to 123, Figure 1) that may be controlled and therefore addressable by a controller (900, please see paragraph [0113]), an array of collimating units (201 to 203) that serves as the array of collimating optical elements and a first light-affecting means (501) and a second light-affecting means (600) that may comprise diffractive grating layers, (please see paragraphs [0115] and [0130]).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include an array of optical mask elements synchronized to illumination of the addressable array of light-emitting elements based on content displayed.  Ochiai et al in the same field of endeavor teaches a three dimensional display device that is comprised of a barrier (600, Figures 2 and 5A-5C) that is comprised of an array of optical mask elements synchronized to illumination of the addressable array of light emitting elements (within the display 800) based on the content displayed.  As shown in Figures 5A to 5C, the array of optical mask elements in the barrier (600) may be controlled to control the viewing directions and windows of the three dimensional display device.  It would then have been obvious to one skilled in the art to apply the teaching of Ochiai et al to modify the apparatus of Kroll et al to add a barrier with an array of optical mask elements to further allow the viewing directions/windows be adjusted and controlled for the benefit of accommodating the movement of the viewer.  
With regard to claim 2, Kroll et al teaches that the addressable array of light emitting elements comprises a plurality of sets of light emitting elements (101-103, 111-113 and 121-123, Figure 1) and wherein each collimating optical element (201, 202 or 203) of the array of collimating optical element is associated with a particular set of light-emitting elements of the plurality of sets of light emitting elements, (please see Figure 1).  
With regard to claims 4-5, Ochiai et al teaches that the array of optical mask elements is spatial light modulator comprises liquid crystal display panel, (please see the abstract).  
With regard to claim 6, Kroll et al teaches that beam deflection gratings may further functions as wavelength filters, (please see paragraph [0064]).  
With regard to claims 7 and 8, Kroll et al teaches that the plurality of light sources may comprise refractive and/or diffractive element that is configured to adjust emission direction angles of one or more of the light sources which would ultimately adjust the emission direction angles of one or more of the optical mask elements.  Furthermore Ochiai et al teaches that the mask elements of the barrier may be individually controlled to be open or opaque which therefore adjust the emission direction angle of one or more of the optical mask elements.  
With regard to claim 10, Kroll et al teaches that the one or more diffractive grating layers may be a volume holograms and may be static volume grating, that is passive continuously diffractive structure, (please see paragraph [0135]).  

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al and Ochiai et al as applied to claim 1 above, and further in view of US patent issued to Akamatsu (PN. 6,172,807).
The apparatus taught by Kroll et al in combination with the teachings Ochiai et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 3, Kroll et al teaches the apparatus comprises a plurality of light sources (101-123, Figure 1) as the addressable array of light-emitting elements.  This reference however does not teach explicitly that the light sources comprise LEDs.  Akamatsu in the same field of endeavor teaches a stereoscopic image display device that is comprised of a plurality of light sources that may include LEDs, (please see column 5, lines 42-45).  It would then have been obvious to one skilled in the art to apply the teachings of Akamatsu to use art well-known light emitting diodes (LEDs) as the light sources.  
With regard to claim 9, the scopes of the claim are confusing and indefinite that can only be examined in the broadest interpretation.  Akamatsu teaches that the plurality of light sources may be arranged with different density at the peripheral of the light sources (that may be considered as at a distance more than a threshold distance away from the center of the plurality of light sources), in order to have uniform illumination from the plurality of light sources.  It would then have been obvious to one skilled in the art to apply the teachings of Akamatsu to modify the density of the light sources to have unequal separation distance at the peripheral of the light source array and to have relatively equal separation distance near center at the plurality of light sources for the benefit of allowing the illumination of the array of light emitting elements to be more uniform.  

Claim 11-15, 31, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Kroll et al (US 2014/0016051 A1) in view of the US patent application publication by Ochiai et al (US 2016/0291337 A1).
Kroll et al teaches a method that is comprised of a step of emitting light beam from each light emitting elements or light sources (101-123, Figure 1) to generate an addressable array of light emitting elements to generate a plurality of light beams, a step of collimating each of the plurality of light beams to generate a plurality of collimated light beams by an array of collimation units (201-203), and the step of diffracting each of the plurality of collimated light beams by one or more diffraction gratings (501 and 600, please see paragraphs [0100], [0115]).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include step of synchronizing an optical mask to the addressable array of the light -emitting elements based on content embodied in the plurality of diffracted light beams.   Ochiai et al in the same field of endeavor teaches a three dimensional display device that is comprised of a barrier (600, Figures 2 and 5A-5C) that is comprised of an array of optical mask elements synchronized to illumination of the addressable array of light emitting elements (within the display 800) based on the content displayed.  As shown in Figures 5A to 5C, the array of optical mask elements in the barrier (600) may be controlled to control the viewing directions and windows of the three dimensional display device.  It would then have been obvious to one skilled in the art to apply the teaching of Ochiai et al to modify the apparatus and method of Kroll et al to add a barrier with an array of optical mask elements to synchronize the optical mask to addressable array of the light emitting elements to further allow the viewing directions/windows be adjusted and controlled for the benefit of accommodating the movement of the viewer.  
With regard to claims 12-13, Kroll et al in light of Ochiai et al teaches that the optical mask (of Ochiai et al, 600) is synchronized to the addressable array of light emitting elements comprises selectively passing and blocking the diffracted light beams based on the content.  With regard to claim 13, Ochiai et al teaches that the optical mask is controlled according to the position of the viewer detected by the position detector, (please see Figure 4) which means that the control of the optical mask is temporal and dynamic.  
With regard to claim 14, Ochiai et al teaches that the synchronization of the barrier or optical mask to the addressable array of light emitting elements comprises rendering a three dimensional image. 
With regard to claim 15, Kroll et al in light of Ochiai et al teaches that synchronizing the optical mask to the addressable array of light emitting elements comprises determining a location of a multidirectional display pixel within the optical mask based on a selected light beam selected from the plurality of diffracted light beams and the content embodied in the plurality of diffracted light beams and rendering the optical mask or barrier, wherein the selected light beam selected from the plurality of diffracted light beams passes through the optical mask and wherein rendering the optical mask synchronizes the optical mask with the content embodied in the plurality of diffracted light beams.  
With regard to claim 31, it is implicitly true that the synchronizing the optical mask to the addressable array of light emitting elements enables more than one diffracted light beam of the plurality of diffracted light beams per pixel of the optical mask to pass through the optical mask.  
With regard to claims 33 and 34, Kroll et al teaches that the plurality of light sources may comprise refractive and/or diffractive element that is configured to adjust emission direction angles of one or more of the light sources which would ultimately adjust the emission direction angles of one or more of the optical mask elements.  Furthermore Ochiai et al teaches that the mask elements of the barrier may be individually controlled to be open or opaque which therefore adjust the emission direction angle of one or more of the optical mask elements.  
With regard to claim 35, both Kroll et al and Ochiai et al teaches that the eye position of the viewer may be tracked (please see the camera 800, Figure 1 of Kroll et al and camera of Ochiai et al Figure 4).  The synchronizing the optical mask or barrier (600 of Ochiai et al) to the addressable array of light emitting elements comprises selecting a portion of the addressable array of the light emitting elements based on the eye positions of the viewer and synchronizing the optical mask or the barrier to the selected portion of the addressable array  of light emitting elements.  

Claims 11-15, 31, 33-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Kroll et al (US 2014/0016051 A1) in view of the US patent application publication by Koo et al (US 2008/0037120 A1).
Kroll et al teaches a method that is comprised of a step of emitting light beam from each light emitting elements or light sources (101-123, Figure 1) to generate an addressable array of light emitting elements to generate a plurality of light beams, a step of collimating each of the plurality of light beams to generate a plurality of collimated light beams by an array of collimation units (201-203), and the step of diffracting each of the plurality of collimated light beams by one or more diffraction gratings (501 and 600, please see paragraphs [0100], [0115]).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include step of synchronizing an optical mask to the addressable array of the light -emitting elements based on content embodied in the plurality of diffracted light beams.   Koo et al in the same field of endeavor teaches a three dimensional display device that is comprised of a spatial light modulator (160 or 360,  Figures 3, 5A-5B and 10A-10D) that is comprised of an array of optical mask elements (164 or 364) synchronized to illumination of the addressable array of light emitting elements (within the display 120 or 320) based on the content displayed, (i.e. even field or odd field).  As shown in Figures 5A to 5C and 10A to 10D, the array of optical mask elements in the barrier (160 or 360) may be controlled to either pass or block the content embodied light beams to be properly directed to the viewing directions and windows of the three dimensional display device.  It would then have been obvious to one skilled in the art to apply the teaching of Koo et al to modify the apparatus and method of Kroll et al to add a spatial light modulator as an optical mask with an array of optical mask elements to synchronize the optical mask to addressable array of the light emitting elements to further allow the viewing directions/windows be adjusted and controlled for the benefit of properly direct the light to the viewer’s position according to the content embodied in the light beams.  
With regard to claims 12-13, Kroll et al in light of Koo et al teaches that the optical mask (of Koo et al, 160 or 360) is synchronized to the addressable array of light emitting elements comprises selectively passing and blocking the diffracted light beams based on the content.  With regard to claim 13, Koo et al teaches that the optical mask is multiplexing temporally controlled to even field of odd field of the image contents be directed to the viewer in time multiplexing manner, (please see Figures 10A to 10D) 
With regard to claim 14, Koo et al teaches that the synchronization of the barrier or optical mask to the addressable array of light emitting elements comprises rendering a three dimensional image. 
With regard to claim 15, Kroll et al in light of Koo et al teaches that synchronizing the optical mask to the addressable array of light emitting elements comprises determining a location of a multidirectional display pixel within the optical mask based on a selected light beam selected from the plurality of diffracted light beams and the content embodied in the plurality of diffracted light beams and rendering the optical mask or barrier, wherein the selected light beam selected from the plurality of diffracted light beams passes through the optical mask and wherein rendering the optical mask synchronizes the optical mask with the content embodied in the plurality of diffracted light beams.  
With regard to claim 31, it is implicitly true that the synchronizing the optical mask to the addressable array of light emitting elements enables more than one diffracted light beam of the plurality of diffracted light beams per pixel of the optical mask to pass through the optical mask.  
With regard to claims 33 and 34, Kroll et al teaches that the plurality of light sources may comprise refractive and/or diffractive element that is configured to adjust emission direction angles of one or more of the light sources which would ultimately adjust the emission direction angles of one or more of the optical mask elements.  Furthermore Koo et al teaches that the mask elements of the barrier may be individually controlled to be open or opaque which therefore adjust the emission direction angle of one or more of the optical mask elements.  
With regard to claim 35, Kroll et al teaches that the eye position of the viewer may be tracked (please see the camera 800, Figure 1 of Kroll et al).  The synchronizing the optical mask or barrier (160 or 360 of Koo et al) to the addressable array of light emitting elements may comprise selecting a portion of the addressable array of the light emitting elements based on the eye positions of the viewer and synchronizing the optical mask or the barrier to the selected portion of the addressable array  of light emitting elements.  

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al and Ochiai et al as applied to claim 11 above, and further in view of US patent issued to Akamatsu (PN. 6,172,807).
The method taught by Kroll et al in combination with the teachings Ochiai et al as described in claim 11 above has met all the limitations of the claims.  
With regard to claim 37, Kroll et al teaches the apparatus comprises a plurality of light sources (101-123, Figure 1) as the addressable array of light-emitting elements.  This reference however does not teach explicitly to adjust the brightness of the plurality of light beams by pulse width modulating the light beam emitted from the each light emitting element.  Akamatsu in the same field of endeavor teaches a stereoscopic image display device that is comprised of a plurality of light sources that may include LEDs, (please see column 5, lines 42-45).  It is known in the art that the brightness of a LED light may be adjusted by pulse width modulation.  
It would then have been obvious to one skilled in the art to apply the teachings of Akamatsu to use art well-known light emitting diodes (LEDs) as the light sources that allow the brightness of the light emitting element may be adjusted.  

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al and Koo et al as applied to claim 11 above, and further in view of US patent issued to Akamatsu (PN. 6,172,807).
The method taught by Kroll et al in combination with the teachings Koo et al as described in claim 11 above has met all the limitations of the claims.  
With regard to claim 37, Kroll et al teaches the apparatus comprises a plurality of light sources (101-123, Figure 1) as the addressable array of light-emitting elements.  This reference however does not teach explicitly to adjust the brightness of the plurality of light beams by pulse width modulating the light beam emitted from the each light emitting element.  Akamatsu in the same field of endeavor teaches a stereoscopic image display device that is comprised of a plurality of light sources that may include LEDs, (please see column 5, lines 42-45).  It is known in the art that the brightness of a LED light may be adjusted by pulse width modulation.  
It would then have been obvious to one skilled in the art to apply the teachings of Akamatsu to use art well-known light emitting diodes (LEDs) as the light sources that allow the brightness of the light emitting element may be adjusted.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872